       Case 1:15-cr-10338-FDS Document 2830 Filed 11/16/18 Page 1 of 15



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )      Cr. No. 15-10338-FDS
                                             )
15.    LUIS SOLIS VASQUEZ,                   )
       a/k/a “BRUJO,”                        )
                                             )
                      Defendant              )

             SENTENCING MEMORANDUM OF THE UNITED STATES

       In the early morning hours of December 14, 2014, Hector Enamorado, also known by

his MS-13 gang name “Vida Loca,” fired multiple gunshots inside an apartment at 60 Chester

Avenue in Chelsea, Massachusetts. At point-blank range, Vida Loca fired three shots at Javier

Ortiz, a rival gang member who had punched Vida Loca and burned him with a cigarette the

day before, and one shot at Saul Rivera, a pastry chef and innocent bystander to the gang

members’ feud. When Chelsea police officers responded to the scene, they encountered

Rivera on the sidewalk near 60 Chester Avenue, suffering from a bullet wound to his chest.

Inside the bathroom of the second-floor apartment, officers found Ortiz lying on the floor in

a pool of his own blood. Ortiz died from his injuries a short time later. Rivera survived, but

the bullet remains lodged in his chest, near his heart, to this day.

       Vida Loca was not alone in that apartment. The murder of Ortiz resulted from a

premeditated, coordinated effort by members of three separate MS-13 cliques to eliminate a

rival gang member. Vida Loca, a homeboy of the Chelsea Locos Salvatrucha clique, fatally

shot and killed Ortiz. Noe Perez Vasquez, also known as “Crazy,” a leader of the Everett

Locos Salvatrucha (ELS) clique, gave Vida Loca the murder weapon and orchestrated his

attempted escape. And the defendant, Luis Solis Vasquez, also known as “Brujo,” a homeboy
        Case 1:15-cr-10338-FDS Document 2830 Filed 11/16/18 Page 2 of 15



of the Eastside Locos Salvatrucha (ESLS) clique, provided armed back-up for Vida Loca

during the shooting.

        After a three-week trial, a United States District Court jury convicted Solis Vasquez,

Vida Loca, and Crazy of committing or knowingly participating in the murder of Ortiz. This

Court previously sentenced Vida Loca and Crazy to life in prison. For that reason alone, Solis

Vasquez also deserves a life sentence. But the Ortiz murder / Rivera attempted murder was

just one in a series of vicious attacks committed by Solis Vasquez to further the success of the

MS-13 racketeering conspiracy. At trial, the jury heard how Solis Vasquez and several other

MS-13 members engaged in a melee in a Chelsea park that led to the stabbing of a rival gang

member. The jury heard Solis Vasquez’s gleeful report about how he and Joel Martinez,

a/k/a “Animal,” stabbed another suspected gang rival several times on a Chelsea street. And

the jury watched a video of the clique meeting where Solis Vasquez held up Animal as an

example of how a prospective MS-13 member should act and urged the clique to find more

prospective members like Animal, people who will “stick the knife and see what happens.”

After vouching for him, Solis Vasquez was one of the clique members who physically “beat

in” Animal and made him a “homeboy” or full member of MS-13.

        Solis Vasquez murdered on behalf of the MS-13 enterprise, a transnational

organization whose central organizing principle is murder, and he recruited and protected

others who shared his commitment to violence so that MS-13 could continue to grow and

succeed in its mission to control territory and eliminate rivals. For this, he deserves to spend

the rest of his life in prison.




                                               2
        Case 1:15-cr-10338-FDS Document 2830 Filed 11/16/18 Page 3 of 15



        I.      The Evidence

        The Ortiz Murder and Rivera Attempted Murder (PSR, ¶¶ 27-39). Solis Vasquez, Vida

Loca, Crazy, and other MS-13 members worked together to commit a ruthless, premeditated

murder of a rival gang member and gratuitously shot and injured an innocent bystander in

furtherance of MS-13’s violent mission. Vida Loca was a long-time member and homeboy of

the Chelsea Locos Salvatrucha (“CLS”) clique, which, for a time, was one of the strongest

MS-13 cliques in the greater Boston area. By December 2014, however, CLS’s membership

and influence had dwindled as clique members were arrested and deported, leaving it unable

to control its turf.

        On or around December 13, 2014, Vida Loca visited the second-floor apartment at 60

Chester Avenue in Chelsea, which was known to be a place to buy beer and food after the

bars closed. That night, Vida Loca got into a fight with Javier Ortiz, a member of the rival

18th Street gang, and Ortiz punched Vida Loca in the eye and burned his arm with a lit

cigarette. Also present in the apartment that night was ESLS homeboy Victor Ruiz, a/k/a

“Vincentino,” a/k/a “Chentino.” Vida Loca later told other MS-13 members that Vincentino

failed to defend Vida Loca during his fight with Ortiz.

        The next night, on December 14, 2014, Vida Loca and Ortiz again met in the after-

hours beer hall at 60 Chester Avenue. Saul Rivera was inside the apartment that night, having

a beer and some tamales in the kitchen after he got off work. According to Rivera, Vida Loca

and Ortiz had an argument that was broken up by another person in the apartment. After the

argument, Ortiz left the apartment and returned approximately 20 minutes later; soon after

Ortiz returned, Vida Loca left the apartment.




                                                3
       Case 1:15-cr-10338-FDS Document 2830 Filed 11/16/18 Page 4 of 15



       Vida Loca then called Crazy, who was hanging out with other MS-13 members at the

garage in Everett where the ESLS clique congregated and held their meetings (in fact, Solis

Vasquez lived at the garage). Vida Loca told Crazy that he was at a place with the 18th Street

gang member who had beaten him up the night before, and Vida Loca asked Crazy to bring

him the .380 gun that Crazy carried because Vida Loca was going to kill the “culero.” Crazy

told the MS-13 members at the garage that he was going to take his gun to Vida Loca, and

Solis Vasquez, who was present and also had a gun, offered to go along to help Vida Loca.

When Crazy and Solis Vasquez arrived in Chelsea, they met Vida Loca outside 60 Chester

Avenue. Crazy gave Vida Loca his gun, and Vida Loca told Solis Vasquez to come inside

with him to guard the door while he killed the culero, or gang rival.

       Vida Loca and Solis Vasquez, both armed, went upstairs to the second-floor

apartment. When they entered, they spotted Vincentino on the back porch and went to greet

him. Shortly after, Vida Loca reentered the apartment, walked through the kitchen with his

gun at his side, and headed down the front hall toward the bathroom. As Ortiz exited the

bathroom, Vida Loca immediately fired three shots at him from point-blank range. Vida Loca

turned away from the bathroom and fired one shot at Rivera’s chest before fleeing the

apartment.

       Hours later, Crazy was recorded discussing the murder with another MS-13 member,

Jose Miguel Hernandez, also known as “Smiley” or “Danger.” During the conversation,

Crazy explained that Vida Loca had gotten into a fight with a rival gang member and had

called Crazy to bring him his gun so Vida Loca could kill the culero. Crazy said that Vida

Loca “killed the guy, that’s not bullshit . . . he shot him and shot the other one, and Brujito




                                              4
        Case 1:15-cr-10338-FDS Document 2830 Filed 11/16/18 Page 5 of 15



was there.” Smiley said that Vida Loca did not go in alone, “but Brujo, Brujo had the .22,”

and reported that Solis Vasquez told Vida Loca, “I’ll go with you. I am not staying behind.”

        A few days later, law enforcement arrested Vida Loca, who was in a car with Crazy,

as he was attempting to flee from Massachusetts. About a week or two after the murder, Crazy

attended an ESLS clique meeting on Vida Loca’s behalf. Crazy demanded that ESLS punish

Vincentino for violating MS-13 rules, namely, for failing to defend a fellow MS-13 member,

Vida Loca, in his fight with Ortiz the day before the murder. Crazy and Solis Vasquez, who

was present at the meeting, told the clique what had happened with Vida Loca and Vincentino

the night before the murder and reported to the clique how they had worked together to

commit the murder. After Solis Vasquez and Crazy reported to ESLS what had happened,

the clique punished Vincentino with a thirteen-second beating for failing to support Vida

Loca.

        The May 12, 2015 Mynor Ochoa Attempted Murder (¶¶ 40-48). On the afternoon of

May 12, 2015, several ESLS members, including Jose Hernandez Miguel, a/k/a “Muerto,”

were at the ESLS clique’s home base, a garage in Everett. Solis Vasquez called Muerto to ask

for help. Solis Vasquez reported that he and other MS-13 members were in a park in Chelsea

where they had gone to purchase marijuana. In the park, they encountered a large number of

“chavalas” who had started problems with “Vago” (another ESLS member).

        Muerto got in a car and headed toward the park. He picked up Domingo Tizol, a/k/a

“Chapin,” a probationary member of a different MS-13 clique who lived near the park.

Chapin, armed with a “yatagan” or one-foot-long knife, and Muerto arrived at the park. They

met up with Solis Vasquez and the other MS-13 members and attacked their rivals as a group.

As Muerto put it:


                                             5
       Case 1:15-cr-10338-FDS Document 2830 Filed 11/16/18 Page 6 of 15



       Since I was wearing a blue shirt and a baseball cap with said “503,” and it was
       blue, and I was wearing shorts and Nike Cortez, so when they saw me, they
       immediately got up. So when they stood up, I flashed the MS, and said, “It’s
       La Mara, you sons of bitches, what’s up?” 1

Solis Vasquez knocked Mynor Ochoa, an 18th Street gang member, to the ground and kicked

him in the head. While on the ground, Chapin handed Muerto the yatagan and Muerto

stabbed Ochoa in the chest. Muerto and Chapin proceeded to the home of Edwin Guzman,

a/k/a “Playa,” the Second Word of the ESLS clique, where Muerto changed his clothes and

cleaned his wound. When Solis Vasquez and Muerto met up again later that night, Solis

Vasquez eagerly recounted his role in the attempted murder:

       I was kicking him. I was kicking him with my feet on his head . . . And the
       other kid didn’t let me keep going. With three kicks in the face, I was able to
       [unintelligible]. The other kid was kicking him like crazy . . . The motherfucker,
       as soon as he fell, Muerto was hitting him.

       The January 1, 2016 Attempted Murder With Animal (PSR, ¶¶ 44-54). On September

20, 2015, Animal (then a probationary member of ELS) and other MS-13 members spotted

Irvin De Paz, a fifteen-year-old student and member of the rival 18th Street gang, near

Trenton Street in East Boston. Surveillance video captured the victim running for his life as

Animal chased him down Trenton Street before he repeatedly plunged a knife through his

chest, arm and back, killing him. Thereafter, agents secretly recorded Animal bragging about

the murder:

       CW-1:                  So how many times did you stab him?

       ANIMAL:                I stabbed the culero three times, but I stabbed him with a thing
                              like this.

       CW-1:                  Pretty.

       JUVENILE:              I have a knife here that’s exactly the same as his, dude.

       1
           As the Court well knows, all of these items are signifiers of membership in MS-13.
                                                6
       Case 1:15-cr-10338-FDS Document 2830 Filed 11/16/18 Page 7 of 15




       ANIMAL:              The thing is that culero . . .

       CW-1:                And where did you stab him? In the chest or in the . . .

       ANIMAL:              The first one, I stabbed him right here and he was falling dead,
                            right. I reached him then, I was behind him, dude, and I reached
                            him. He stared at me and he asked me if I was going to, if I was
                            going to stab him. I told him: “Yes, the Mara rules you,
                            chavala,” I said to him.

                                            *****

       ANIMAL:              That culero, he would run a little bit, and fall over and over
                            again. So, I caught up to him again and that’s when I finished
                            him off, man.

       CW-1:                Awesome, dude, fucking cool, man.

       ANIMAL:              The thing was that the culero, you know, the Beast had to take
                            him.

       Animal expected the Everett clique to promote him to homeboy for the murder.

Instead, the Everett clique disciplined him for outstanding violations. Disappointed, Animal

spoke to Herzzon Sandoval, a/k/a “Casper,” the First Word of ESLS, about becoming a

member of ESLS:

       ANIMAL:              Yes, [CW-1] knows what’s going on, dog. I have heart, UI the
                            barrio and I’m coming from the heart, but I also don’t like being
                            marginalized like the Side is doing. You know, doggie, they have
                            me on ice. I do what they tell me, doggie, and later they tell me
                            the opposite. Yes, I’m telling you straight out, doggie. I really
                            want to hang out with your Side, doggie.

       CASPER:              Awesome! As I was explaining, homie, come by this area homie.
                            You will meet all of us, you know. You will find out how we
                            think as a group, homie; and if your way of thinking coordinates
                            with ours, then it’s great. Then everything will be solid and we
                            will see what decisions we will make because it’s not only my
                            decision, they all have to check you out too, you know.

       Casper told Animal, “We are going to discuss that shit with these dudes, as I said, and


                                               7
       Case 1:15-cr-10338-FDS Document 2830 Filed 11/16/18 Page 8 of 15



then, yes, we will be in touch.” Casper then told CW-1 and other MS-13 member that in order

to avoid any unwanted problems, ESLS would talk to the Everett clique before promoting

Animal: “we’ll go see them and we’ll tell them before jumping him over.” When asked if the

Everett clique would support ESLS promoting Animal, Casper replied, “And why wouldn’t

they? It’s the same Barrio, MS13.”

       After receiving Casper’s direction and encouragement, Animal began to associate with

homeboys from ESLS, including Solis Vasquez. On December 27, 2015, Animal, ESLS

homeboy Mauricio Sanchez, also known as “Tigre,” and three juveniles—friends of Animal’s

who also hoped to be considered for membership in MS-13—stabbed a victim in the back on

Fourth Street in Chelsea. Thereafter, agents recorded conversations with Animal, Tigre, and

others describing how “Animal and the kids” stabbed the victim (Tigre later called Animal “a

treasure”).

       On January 1, 2016, Solis Vasquez, Animal, and others repeatedly stabbed a young

man they believed was a rival gang member on Chestnut Street in Chelsea. When they

responded to the crime scene, Chelsea Police officers found the victim with a stab wound to

his lower right back and a fractured forearm. The victim, who was semi-conscious, said he

had been walking down Chelsea Street to bring food to a friend when he was approached by

a group of men who asked him, “What gang are you with?” When the victim said he was not

in a gang, one of the men grabbed him from behind and a second man said, “You are going

to die.” The victim later identified a photograph of Animal from an array as the man who

held him while he was being stabbed by someone else.

       That someone was Solis Vasquez. After the attack occurred, Solis Vasquez and

Animal gleefully reported what they had done:


                                             8
       Case 1:15-cr-10338-FDS Document 2830 Filed 11/16/18 Page 9 of 15



      ANIMAL:              Brujo and I just did an awesome hit, dog.

      CW-1:                What do you mean?

      ANIMAL:              That we got a chavala with Brujito, we got off a truck and we got
                           out to stab a chavala, and there is evidence here that we stabbed
                           him, dude.

      CW-I:                So what happened, what do you mean?

      ANIMAL:              We got a chavala, doggie. I was holding him, doggie, and
                           dangling him while the homeboy stabbed with a knife, and when
                           the culero tried to run, he would scream and hang on him and
                           this homeboy would lunge at him with the knife and here is the
                           evidence here, I have the knife and here is UI of the blood,
                           doggie.

      CW-1:                Where are you guys?

      ANIMAL:              We’re making some soup here, with the Mara family dog.
                           Celebrating, dog.

      SOLIS VASQUEZ: Hey [CW-1]! [CW-1]!

      CW-1:                What’s up dude?

      SOLIS VASQUEZ: I struck that some of a bitch with a knife and [unintelligible].

      ANIMAL:              I captured him and tied him up and set him up for him and then
                           the homeboy lunged at him with the blade, dog. For real, dog.

      During another recorded conversation on January 2, 2016, Animal reiterated that Solis

Vasquez had repeatedly stabbed the victim:

      CW-1:                And on that day, Animal, who killed him? Did you kill him or
                           was it Brujo who stabbed him?

      ANIMAL:              Both of us

      CW-1:                Both of you?

      TIGRE:               You also [unintelligible] him?

      ANIMAL:              We were beating him and I would grab him and keep him down.


                                             9
       Case 1:15-cr-10338-FDS Document 2830 Filed 11/16/18 Page 10 of 15



       CW-1:                  Oh, but Brujo stabbed him with the knife?

       ANIMAL:                Yes.

       CW-1:                  Oh, awesome!

       ANIMAL:                No, and when he would stab him with the knife, I would beat
                              him more, and that is why I was all splattered. Don’t you know
                              I got home with blood all over me?

       At trial, both Muerto and Tigre identified Solis Vasquez as the person who stabbed the

victim. According to Tigre, Solis Vasquez had told him they “had grabbed a chavala around

Chestnut, that he had tried to run away, and Animal caught up with him,” and that Solis

Vasquez “then came and stabbed him several times.”

       The Animal Jump In (PSR, ¶¶ 55-56). On the day they met at the Everett garage to

consider Animal’s promotion, Casper, Solis Vasquez, and other ESLS clique members

discussed what it took to become a member of MS-13, discussed ways to take credit for

Animal’s murder, and discussed ways to shield Animal from the police. During the meeting,

Casper asked Animal, “Do you have a place to stay right now?” ESLS members offered to

help Animal find a room to rent. Casper explained that they needed to be careful about where

they put Animal: “The thing right now, dudes, the move is that this homeboy should not be

in Mara’s turf. We’re in Lynn, Chelsea, East Boston . . . those are the territories that this dude

can’t be in, dude. So then, we are going to, we are going to send this dude to the clique,

homeboy. We have to hide him to that he won’t be arrested, dude. Right now, it is our priority

that this dude not be locked up.” Casper said that Animal also had to “learn how to look

after himself. He has to find a job.” Clique members then began to discuss finding Animal a

job. Playa, Sandoval’s second-in-command, encouraged the clique to support Animal: “Hey,

look I am quite relaxed here, dude. That dude has killed, dude, and look, that homie is taking


                                               10
       Case 1:15-cr-10338-FDS Document 2830 Filed 11/16/18 Page 11 of 15



it easy. A lot of people found out about the murder that guy did, dude, and I ran into the guy

walking around . . . and he’s all calm dude.”

       When clique members asked Animal if he wanted to become a homeboy with ESLS,

Animal responded, “Yes, yes, that’s why I came to this clique, doggie. I want to be here.”

Solis Vasquez reiterated to Casper and the rest of the clique that Animal had committed two

recent stabbings: “Twice in a short time, he did it with me and that is some serious shit, man

. . . he did another one with Tigre, doggie.” According to Solis Vasquez, ESLS needed more

members like Animal, who was willing to hit the streets and represent MS-13 “the right way,”

rather than a “bunch of young dudes” who were only “here all the fucking time just because

they are at the bars.” Prospective members had to be tested: “Let them come and kill. Let

them come and feel the pressure . . . they need to stick the knife in and see what happens . . .

if you have love for the Barrio, you will show your balls there.” Casper agreed: “No, look,

I’m going to tell you something homie. We need the new generation of the Eastside, homie.

And thanks to the wisdom that we have gained over the years, homie, we have to pass it

along, dude, so that the new Eastside clique can come and not think badly that we’re going

to fuck them over because, shit, we are Maras, and the fuckers here will fuck it up.” Duque,

another ESLS homeboy, agreed: “The clique has to continue to grow.” Casper concluded,

“Seriously, everything will end up in the hands of the new generation.”

       At the conclusion of the meeting, Casper told the clique, “Let’s jump this guy in now.”

Thereafter, Casper, Solis Vasquez, and the ESLS homeboys welcomed “Animal” to MS-13.

Solis Vasquez and other ESLS members kicked and beat Animal as Playa counted for thirteen

seconds. After the beating, members flashed MS-13 gang signs as they raced to embrace

Animal. One member put his arm around Animal’s shoulder and said, “Welcome to the


                                                11
      Case 1:15-cr-10338-FDS Document 2830 Filed 11/16/18 Page 12 of 15



Mara.”

          II.    The Defendant’s Objections

          In his sentencing memorandum, Solis Vasquez objects to the manner in which

Probation characterized his attacks. Specifically, Solis Vasquez claims that the evidence is

insufficient to show that his conduct during the Ortiz murder constituted first-degree murder,

and that there is insufficient evidence to show that his attack with Muerto in the park and

with Animal in Chelsea were true attempted murders, rather than assaults. These arguments

can be disposed of quickly. As the Court well knows, the plan to murder Ortiz involved Solis

Vasquez volunteering to Crazy to provide armed assistance to Vida Loca. Solis Vasquez

traveled from Everett to Chelsea in a car with other MS-13 members while armed with a gun

to meet Vida Loca at the after-hours beer hall. Solis Vasquez and Vida Loca entered the

apartment – a small, confined space – together and after they had completed their mission

they left the apartment together. Solis Vasquez knew that he and Vida Loca were going to

murder a chavala before Solis Vasquez ever left the ESLS garage. The evidence clearly

established that Solis Vasquez deliberately joined Vida Loca, Crazy, and the others in a

premeditated assassination of a rival gang member who had disrespected Vida Loca the night

before.

          In an effort to turn his attempted murders into simple assaults, Solis Vasquez ignores

the evidence concerning the nature of the MS-13 racketeering conspiracy and minimizes the

specific nature of these attacks. The trial evidence established that the primary goal of MS-13

is to eliminate its rivals, and the gang issued—and enforced—what was essentially a standing

order to kill rival gang members on sight. Muerto set forth the mission of MS-13: “MS wants

to be the only one. It doesn’t want any rivals. It wants to control everything.” Solis Vasquez


                                                12
       Case 1:15-cr-10338-FDS Document 2830 Filed 11/16/18 Page 13 of 15



did not call Muerto to the park in Chelsea to start a fist fight. Muerto dared the other gang

rivals to a fight as soon as joined up with Solis Vasquez and the other MS-13 members. As a

group, Solis Vasquez, Muerto, and the other MS-13 members attacked their rivals. After the

stabbing, Solis Vasquez eagerly recounted how he knocked Ochoa to the ground before

Muerto tried to finish him off with the yatagan. The same holds true for Solis Vasquez’s

January 1, 2016 attack with Animal: on two recordings over two days, both men recounted

how they tried to murder a gang rival (corroborated by the victim’s account, who reported

that one of assailants told him he was going to die). Solis Vasquez and Animal described the

attack as a multi-party effort to seize a perceived gang rival and to stab him to death with a

knife. Even without the evidence about MS-13’s standing order to kill gang rivals, Solis

Vasquez’s efforts to diminish the severity of the attacks would fail on the facts presented here. 2

       III.    Argument

       The Court heard the testimony of several cooperating witnesses who were themselves

members of MS-13, who described in great detail the culture of fear and violence that

permeates the gang. The evidence paints a grim picture of the MS-13 racketeering enterprise

generally and of Solis Vasquez’s role in furthering the gang’s mission. Solis Vasquez was a

full, knowing, and willful participant in furthering the MS-13 mission to dominate its rivals,

maintain order within its ranks, and rule its turf. He murdered a gang rival; he attacked other




       2
         While it is likely not necessary for the GSR calculation, the Court should remember
that according to Tigre’s testimony, Solis Vasquez was the ESLS member who introduced
Animal to Tigre. Solis Vasquez jointly participation with Animal in the January 1, 2016
attempted murder and Solis Vasquez talked about both attempted murders during the January
8, 2016 jump in ceremony. Given his early knowledge of Animal and his personal
participation in an attempted murder with him, Probation was correct to conclude that Solis
Vasquez was an accessory to Animal’s murder and both attempted murders.
                                                13
       Case 1:15-cr-10338-FDS Document 2830 Filed 11/16/18 Page 14 of 15



gang rivals intending to murder them; and he recruited and promoted others to help him

commit murders to further the success of MS-13.

       A sentence of life imprisonment is an apt punishment for Solis Vasquez’s crimes. It

will deter others from embracing MS-13’s mission of ruthless, perpetual, and senseless

violence. It will protect the public from Solis Vasquez. It will provide some measure of

comfort to the victims and families of the victims, who suffer daily because of Solis Vasquez’s

calculated and callous actions and live in constant fear of retribution. For example, Saul

Rivera, who survived being shot in the chest by Solis Vasquez and Vida Loca, literally carries

the trauma of that fateful night with him to this day, in the form of the bullet lodged less than

a quarter inch from his heart. At trial, Dr. Pierre Borczuk, the attending emergency room

physician at Mass General Hospital who treated Rivera, testified that the bullet’s location was

“very close to the pulmonary artery,” and if the bullet had hit that artery, Rivera would have

lost a “tremendous” amount of blood, rendering him unstable and requiring emergency

surgery to repair the artery. Dr. Borczuk further testified that the bullet was “very, very close

to the lining of the heart or the sac around the heart” and explained that if the bullet had

pierced the heart sac, the resulting blood loss would have “suffocate[d] the heart and

prevent[ed] it from beating.” The tangible and intangible pain and suffering inflicted by Solis

Vasquez on his victims and their families cannot be underestimated.

       Finally, where Solis Vasquez has never accepted responsibility for his actions, a life

sentence is particularly appropriate. Many MS-13 members charged in this investigation—

including many who committed horrific acts of violence—pleaded guilty and accepted

responsibility for their conduct. The arguments Solis Vasquez advances in his sentencing




                                               14
       Case 1:15-cr-10338-FDS Document 2830 Filed 11/16/18 Page 15 of 15



memorandum show that he still has not come to terms with his decision to join MS-13 and

the effect that his choices have had on the victims of his clique’s senseless acts of violence.

                                       CONCLUSION

        For all of the foregoing reasons, the Court should sentence Luis Solis Vasquez, a/k/a

“Brujo,” to life in prison. The government also requests that the Court impose five years of

supervised release and order Solis Vasquez to pay restitution to the victims of his crimes.

                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney

                                             By:    /s/ Christopher Pohl
                                                    Christopher Pohl
                                                    Kelly Begg Lawrence
                                                    Glenn A. MacKinlay
                                                    Kunal Pasricha
                                                    Assistant U.S. Attorneys

                               CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify the foregoing document was filed through the
Electronic Court Filing (ECF) system on November 16, 2018 and will be sent electronically
to the registered participants as identified in the Notice of Electronic Filing.

                                                    /s/ Christopher Pohl
                                                    Christopher Pohl
                                                    Assistant U.S. Attorney




                                               15
